Citation Nr: 0938506	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial disability rating greater than 
10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk



INTRODUCTION

The Veteran served on active duty from April 1981 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's patellofemoral syndrome of the right knee 
is manifested by pain, crepitus, and flare-ups that mildly 
affect the Veteran's ability to engage in daily activities; 
it is not manifested by flexion limited to 60 degrees or 
less, extension limited to 5 degrees or more, recurrent 
subluxation, or lateral instability.

2.  The Veteran's patellofemoral syndrome of the left knee is 
manifested by pain, crepitus, and flare-ups that mildly 
affect the Veteran's ability to engage in daily activities; 
it is not manifested by flexion limited to 60 degrees or 
less, extension limited to 5 degrees or more, recurrent 
subluxation, or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral syndrome of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 
5261 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral syndrome of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5260, 
5261 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist each claimant in 
substantiating his or her claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VA's notice obligations have been met.  Once service 
connection has been granted and an initial disability rating 
and effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Any defect in the 
notice is therefore nonprejudicial.  Cf. Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007) (claimant remains free to 
demonstrate how such a notification error was prejudicial).

In this case, the Veteran's claim for an increased initial 
rating for patellofemoral syndrome of the left and right 
knees arises from her disagreement with the initial rating 
assigned following the grant of service connection.  Because 
service connection has been granted, the Veteran's claim has 
been "proven" and 5103(a) notice is "no longer required."  
Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.  See also Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes (1) assisting the Veteran 
in the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran does not argue that VA failed in its duty 
to help procure relevant records.  The Veteran's relevant 
available service treatment records and VA medical treatment 
records have been obtained.  Moreover, the Veteran has not 
identified, nor has she requested that VA assist in 
obtaining, any private medical records.  Accordingly, VA has 
met its duty to assist the Veteran in obtaining relevant 
records.

The Board also finds that VA has fulfilled its duty to assist 
by providing the Veteran an adequate examination.  The 
Veteran was examined by VA examiners in June 2005 and again 
in May 2007.  VA-provided medical examinations must be 
legally "adequate."  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  To that end, the examination must be both 
"thorough and contemporaneous."  Caluza v. Brown, 7 Vet. 
App. 498, 505-506 (1995) (applying pre-VCAA law); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

The Veteran objects to the adequacy of her examinations.  She 
argues that the most recent examination (May 2007) is not 
sufficiently contemporaneous because it is "too old."  The 
law is clear, however, that the "mere passage of time," 
without more, (between the time of the claimant's examination 
and the time of the Board's decision on the claim) does not 
render an examination inadequate.  Palczewski, 21 Vet. App. 
at 180; VAOPGCPREC 11-95 (April 7, 1995).  Rather, to trigger 
VA's duty to consider whether an additional medical 
examination is necessary to render a decision in the case, 
the claimant must submit some additional evidence showing a 
change in his or her condition since the last examination of 
record.  Id. at 182.  Here, the Veteran has submitted no 
evidence that her condition has worsened since her last 
examination.  Indeed, she does not even allege as much.  The 
Board finds the most recent examination to be sufficiently 
contemporaneous because it reflects, in all material 
respects, the Veteran's current condition.

The Veteran next contends that her most recent examination is 
inadequate because she was having an unusually good day on 
the date of the examination: "[M]y knees didn't slide during 
the exam, but to say the problem does not exist is not 
true."  The Board finds, however, that the Veteran's most 
recent examination materially comports, in its findings and 
conclusions, with the other evidence of record, including the 
Veteran's June 2005 examination and her sundry VA treatment 
records.  Accordingly, the Board finds that the Veteran's 
most recent examination is an adequate reflection of her 
condition.
Finally, the Veteran contends that her most recent 
examination is inadequate because the examiner did not review 
the claim file.  In support of her contention, she cites to 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991), which 
states, in part, that VA's duty to assist includes "a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  The Board has considered the Veteran's 
argument but is not persuaded.  The Veteran here has 
undergone two VA examinations, both of which came to 
essentially the same conclusion.  Moreover, although the 
examiner did not review the claim file, she did review the 
Veteran's medical records.  At the time of the latter 
examination (the one the Veteran now objects to), service 
connection had already been established.  The examination, 
accordingly, was not so much concerned with the nexus between 
the Veteran's current disability and her period of active 
service, as much as it was aimed at assessing the current 
level of the Veteran's disability.  There is no evidence that 
the examination failed in that respect.
The Board also notes that the examiner at the Veteran's 
earlier examination (June 2005) reviewed the Veteran's claim 
file "in detail" and made the same diagnosis, found the 
same findings, and came to the same conclusion, in all 
material respects, as did the examiner at the later (May 
2007) examination.

The examinations are adequate.  Both were thorough.  Both 
examiners reviewed the Veteran's medical history.  Moreover, 
there is no evidence indicating that there has been a 
material change in the severity of the Veteran's knee 
condition since she was last examined.  Indeed, the Veteran 
does not state how the examination would have been any 
different had the examiner at the most recent examination 
reviewed the claim file.  The Board is convinced the 
examination-in its findings and conclusions-would not have 
differed in any material respect.  Because the Board finds 
the two examinations here to be legally adequate, VA is under 
no duty to provide another examination or to obtain an 
additional medical opinion.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.


II.  Higher Initial Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves such doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings for initial-rating claims).  

When VA evaluates a service-connected disability involving a 
joint, it must do so not only in regard to its limitation of 
motion, but also in regard to its functional loss resulting 
from pain (as supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion), 
weakness, excess fatigability, incoordination, or atrophy of 
disuse.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Weakness is "as important as limitation of 
motion," and thus a joint which becomes painful on use is 
regarded as "seriously disabled."  38 C.F.R. § 4.40.

Moreover, the rating schedule recognizes painful motion with 
joint or periarticular pathology as productive of disability.  
Actually painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The RO established service connection in the currently 
appealed July 2005 decision and assigned a 10 percent 
disability rating (for each knee) at that time.  The Veteran 
contends that she is entitled to initial disability ratings 
in excess of 10 percent for her service-connected bilateral 
patellofemoral syndrome (softening and degeneration of the 
cartilage underneath the kneecap).  The Veteran's knee 
disability is not specifically listed in the rating schedule.  
Therefore, the RO rated it according to an analogous 
disability that it determined is closely related to her 
condition.  See 38 C.F.R. §§ 4.20, 4.27.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved-in this 
case, the musculoskeletal system-and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27.  In this case, the RO determined that 
the diagnostic code most analogous to the Veteran's 
patellofemoral syndrome is Diagnostic Code 5014, which 
pertains to osteomalacia (softening of the bones).  38 C.F.R. 
§ 4.71a, DC 5014.

Osteomalacia is rated pursuant to the diagnostic criteria 
pertaining to arthritis (limitation of motion of affected 
parts).  Arthritis shown by X-ray studies is rated based the 
diagnostic codes pertaining to limitation of motion of the 
affected joint-in this case the knee.  38 C.F.R. § 4.71a, DC 
5003.  The codes that pertain to limitation of motion of the 
knee are Diagnostic Codes 5260 and 5261.  Under Diagnostic 
Code 5260, a 10 percent rating is warranted for leg flexion 
limited to 45 degrees, and a 20 percent rating for leg 
flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 
10 percent rating is warranted for leg extension limited to 
10 degrees, and a 20 percent rating for leg extension limited 
to 15 degrees.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).  

Turning to the relevant evidence of record, it is noted that 
a January 2004 VA treatment record shows that the Veteran 
presented complaining of knee pain (self-rated as four on a 
scale of ten), explaining that her knee braces provided no 
relief.  At that time, the examiner noted that the Veteran's 
strength in her lower extremities was "5/5" throughout, 
that she able to walk without assistance, and that her knees 
showed bilateral crepitus.  In addition, medial collateral 
ligament (MCL) laxity of the left knee was indicated.

In June 2005, the Veteran underwent a VA examination, wherein 
she complained of constant aching in her knees.  She stated 
that her knees were somewhat unstable and gave way but that 
they did not lock.  She presented wearing no knee braces and 
no corrective inserts in her shoes.  She stated that her 
right knee is slightly worse than the left.  She indicated 
her symptoms were becoming progressively worse and that she 
becomes particularly uncomfortable when her knees are bent 
for long periods of time (for example, when she drives) or 
when she is on her feet for an extended period.  She stated 
that she avoids squatting, has trouble with stairs, and is 
unable to run.  The examiner noted that the Veteran's 
condition did not affect her occupation (radio producer) or 
her activities of daily living.

On physical examination, the Veteran did not walk with a 
limp.  There was no swelling, redness, or heat.  In both 
knees, she had tenderness at the inferior aspect of the 
patella ("much less so" in the left knee).  Range of motion 
in both knees was from 0 to 150 degrees.  The Veteran's 
medial and collateral ligaments were intact; anterior and 
posterior drawer tests were negative; and McMurray's tests 
were also negative.  The diagnoses were patellofemoral 
syndrome of the right knee with mild functional limitation 
due to pain, and patellofemoral syndrome of the left knee 
with minimal functional impairment.  The examiner commented 
that repetitive use of both knees added approximately 15 
percent additional loss of function due to pain.

In July 2006, the Veteran obtained a letter from a VA 
physician, stating that she had bilateral knee pain, worse on 
the right, with bilateral crepitation on exam.  It was also 
noted that she had left hip pain, and had been treated with 
physical therapy and medication, and that she uses a cane.

In May 2007, the Veteran underwent a second VA examination, 
at which time she complained of intermittent mild pain 
occurring several times a week in the left knee, and constant 
severe pain with intermittent swelling in the right knee.  
She listed factors that aggravate her condition as: prolonged 
driving, running (stating she could no longer run), and going 
up and down stairs.  She reported that stretching and 
medications alleviate the pain.  The Veteran also reported 
weekly, severe flare-ups (often upon prolonged walking) that 
lasted for hours at a time and caused her to lose 
approximately 50 percent of her range of motion.  She 
reported that she wore a brace and that she used a cane for 
walking, intermittently but frequently.  She further reported 
no weakness, stiffness, or locking episodes.  She reported no 
constitutional symptoms of arthritis, nor any incapacitating 
episodes of arthritis.  She also reported being able to stand 
for up to one hour and to walk for more than one-quarter of a 
mile, but less than one mile.  

Physical examination revealed that left knee motion ranged 
from 0 to 120 degrees, and that right knee motion ranged from 
0 to 110 degrees; both motions elicited pain.  Repetitive use 
did not cause any limitation of motion.  Neither knee was 
found to be unstable, and there were no clicks or snaps.  The 
examiner diagnosed the Veteran with bilateral patellofemoral 
syndrome that mildly affects her ability to do chores, 
exercise, and travel.

In this case, the evidence is insufficient to support a 
finding that a 20 percent evaluation is warranted for either 
knee disability under Diagnostic Code 5260 (flexion) or 5261 
(extension).  As noted above, in June 2005 the range of 
motion in both knees was from 0 to 150 degrees.  And at a May 
2007 VA examination, range of motion was from 0 to 110 in the 
right knee and 0 to 120 in the left.  As noted above, a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees, or where extension limited to 15 degrees.

Here, even if knee motion was limited by 50 percent during 
flare ups, as stated by the Veteran during the most recent 
examination (the Board here assumes she was referring to 
flexion motion), the criteria for a compensable evaluation 
would still not be met.  And clearly, separate evaluations 
for limitation of flexion and extension motion are not 
warranted.  

As discussed above, when VA evaluates a service-connected 
disability involving a joint, it must do so not only in 
regard to its limitation of motion, but also in regard to its 
functional loss resulting from pain (as supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion), weakness, excess fatigability, 
incoordination, or atrophy of disuse.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Here, the 
Veteran has, on numerous occasions, reported bilateral knee 
pain, including frequent flare-ups.  

The Board has considered all the evidence as it pertains to 
the Veteran's loss of function in her knees, due to pain, 
weakness, excess fatigability, and incoordination.  The 
Veteran has reported weekly flare-ups, and her most recent 
examination revealed that her condition mildly affects her 
activities of daily living (chores, exercise, travel).  As 
noted above, a July 2005 examination revealed that the 
Veteran's condition did not affect her activities of daily 
living, but that repetitive use added approximately 15 
percent additional loss of function due to pain.  The Board 
finds that her condition merits a 10 percent rating for both 
knee disabilities based on mild functional loss due to pain, 
weakness, excess fatigability, and incoordination.  

The Board further finds that this 10 percent rating (due to 
functional loss) is adequately accounted for by her current 
rating (for both knees) under Diagnostic Code 5014.  Thus, no 
increase in rating is warranted by the Board's finding.

The Board also points out that as instability of the knees 
has not been objectively demonstrated, a separate evaluation 
for either knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not for consideration.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998). The Board realizes that MCL 
laxity of the left knee was noted on an outpatient treatment 
record dated in January 2004 (discussed above), however, 
evidence subsequent to that time, despite the Veteran's 
claims otherwise, clearly shows that neither knee is/was 
unstable.  Significantly, tests given for instability in June 
2005 (during the examination) were negative.  

Finally, the Board has considered whether the record raises 
the matter of an extra-schedular rating.  In exceptional 
cases-where the regular schedular ratings are found to be 
inadequate or impractical-so that justice may be done, VA 
may apply (subject to approval by either the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service) an "extra-schedular evaluation."  38 C.F.R. § 
3.321(b)(1).  As is the case with regular schedular ratings, 
the extra-schedular evaluation must be "commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  Id. 
(emphasis added).  Before an extra-schedular evaluation may 
be applied, VA must make a threshold finding.  Specifically, 
it must determine that the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's conditions but 
that evidence supporting a rating in excess of the ratings 
herein recognized has not been submitted.  In addition, the 
Veteran has not shown that her service-connected knee 
problems have required frequent periods of hospitalization or 
have produced marked interference with her employment.  In 
sum, the Veteran's case does not present a truly 
"exceptional or unusual disability picture," and the Board 
finds that the disability ratings herein recognized are not 
an unfair or inaccurate assessment of the effect her knee 
conditions have on her employment.  Therefore, the Board 
finds that referral of the case for consideration as to 
whether an extra-schedular rating should be assigned is not 
warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected patellofemoral syndrome has been 10 percent 
disabling in each knee, but no more, since January 9, 2004 
(the date she filed her claim for service connection).

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


